Citation Nr: 1024718	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  08-30 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Whether termination of the Veteran's total disability rating 
based on individual unemployability (TDIU), effective June 1, 
2007, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel
INTRODUCTION

The Veteran served on active duty from June 1957 to July 1978.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which discontinued entitlement to a TDIU effective 
from June 1, 2007.

In January 2010, the Veteran testified at a Board video 
conference hearing held before the undersigned Acting Veterans 
Law Judge.  A transcript of this hearing is associated with the 
claims folder.

The Veteran has raised a claim of entitlement to an 
evaluation in excess of 40 percent for status post radical 
prostatectomy due to prostate cancer, to possibly include 
consideration of the propriety of the rating reduction 
from 60 to 40 percent, effective from June 1, 2007.  This 
matter has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ), therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action and clarification, as the decision 
herein may serve to resolve the matter. 


FINDINGS OF FACT

1.  In a May 2003 rating decision, the RO increased the 
evaluation for the Veteran's service-connected status post 
radical prostatectomy due to prostate cancer, from 60 percent to 
100 percent disabling, effective September 27, 2002; following 
which a 60 percent evaluation was assigned effective from April 
1, 2003.  

2.  In an August 2004 rating decision, TDIU was granted, 
effective from March 27, 2003; at that time, the combined 
schedular evaluation for the Veteran's service connected 
condition was 60 percent.

3.  In a May 2006 rating action, the RO proposed to decrease the 
schedular evaluation in effect for the Veteran's prostate cancer 
and surgery residuals from 60 to 40 percent and also proposed to 
discontinue TDIU; the Veteran was notified of those proposed 
actions in correspondence dated on May 17, 2006.  

4.  In a March 2007 rating decision, the schedular evaluation for 
the Veteran's prostate cancer and surgery residuals was reduced 
from 60 to 40 percent and TDIU was discontinued, effective from 
June 1, 2007.  

5.  Actual employment or employability had not been established 
by clear and convincing evidence as of June 1, 2007.

6.  The RO failed to meet all due process requirements when it 
did not provide the Veteran with notice of the provisions of 38 
C.F.R. § 3.343(c).

7.  Termination of a TDIU was not proper and must be restored 
effective June 1, 2007.


CONCLUSION OF LAW

A total disability rating based on individual unemployability 
(TDIU) is restored, effective June 1, 2007.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105, 3.343(c), 4.16(b) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in full 
the benefits sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either the 
duty to notify or the duty to assist, such error was harmless and 
will not be further discussed.

Factual Background

By rating action of February 2003, service connection was granted 
for status post radical prostatectomy due to prostate cancer, for 
which a 60 percent evaluation was assigned effective from 
September 2002.  

In April 2003, the Veteran filed a VA Form 21-8940, Veteran's 
Application for Increased Compensation based on Unemployability.  
On that form, the Veteran indicated that he was unemployable due 
to service-connected prostate cancer.  He also indicated that he 
had completed 4 years of college education.  

On file is a March 2003 statement from the Veteran's treating 
physician, Dr. A. H.  The doctor indicated that he had been 
treating the Veteran for prostate cancer since August 2002 and 
mentioned that he had undergone radical retropubic prostatectomy 
due to prostate cancer in September 2002.  Dr. A. H. stated that 
post-surgery, the Veteran had continued to suffer from some side 
effects related to prostate cancer including stress urinary 
incontinence and decreased energy and stamina.  The doctor opined 
that he did not feel that the Veteran was able to function in a 
normal capacity as of that time.  

In a rating action issued in May 2003, a 100 percent evaluation 
was assigned for service-connected residuals of prostate cancer, 
effective from September 2002, following which a 60 percent 
evaluation was assigned from April 2003, forward.  

In a statement received from the Veteran in March 2004, he 
indicated that he had not been employed since 1996 and that in 
effect, he was unemployable due to prostate cancer and its 
residuals.  

A VA examination report of May 2004, revealed that the Veteran 
was voiding 4 to 5 times a night and reported having excessive 
fatigue.  The diagnoses included excessive fatigue which was 
thought by a VA examiner to be at least as likely as not related 
to the Veteran's persistent nocturnal awakenings associated with 
urinary frequency, which in turn was thought to be likely related 
to the Veteran's prostatectomy.  The file also contains a VA 
examination report of July 2004, reflecting that a diagnosis of 
carcinoma of the prostate was made, along with secondary 
diagnoses of erectile dysfunction, incontinence and fatigue.  

In an August 2004 rating decision, TDIU was granted effective 
from March 2003.  At that time, the combined evaluation for the 
Veteran's disabilities was 60 percent.  It was determined that he 
was unable to secure or follow a substantially gainful occupation 
as a result of his service-connected disabilities.

A VA examination was conducted in March 2006, at which time the 
Veteran complained of lethargy and weakness since undergoing 
surgery for prostate cancer.  Urinary frequency of every 1 to 1-
1/2 hours during the day and every 1-1/2 to 2 hours during the 
night was reported, with complaints of sleep deprivation and 
fatigue.  The report indicated that the Veteran was a retired 
civil engineer and could practice this profession, but for marked 
fatigue due to sleep deprivation, associated with (service-
connected) nocturia.  Diagnoses of: status-post radical 
retropubic prostatectomy for adenocarcinoma of the prostate; 
erectile dysfunction; slight stress incontinence; and marked 
nocturia and urinary frequency with sleep deprivation resulting 
in chronic fatigue, weakness and lethargy, were made.   

In a May 2006, rating decision, the RO proposed to decrease the 
schedular evaluation in effect for the Veteran's prostate cancer 
and surgery residuals from 60 to 40 percent and also proposed to 
discontinue TDIU, reasoning that the claimant was no longer 
considered totally disabled due to service-connected 
disabilities.  The Veteran was formally informed of these 
proposed actions in correspondence from VA dated May 17, 2006.  

The file contains an updated medical report from Dr. A.H. dated 
in July 2006.  The doctor noted that there had been no interval 
change in either the Veteran's chronic fatigue or cancer status.  
The doctor explained that the Veteran was cancer free and was 
doing well from a surgical standpoint, but continued to report 
having chronic fatigue and an inability to sleep at night, making 
it unlikely that the Veteran would be able to work a normal 40-
hour week. 

In a statement provided by the Veteran in July 2006, he requested 
consideration of a TDIU on an extra-schedular basis.   

In a rating decision dated in March 2007, the evaluation assigned 
for service-connected prostate cancer and surgical residuals was 
reduced from 60 to 40 percent effective from June 1, 2007; TDIU 
was also discontinued effective from June 1, 2007; in addition, a 
service connection claim for chronic fatigue was denied.  

In September 2007, Dr. A.H. provided another updated medical 
report.  The doctor noted that the Veteran's chronic fatigue 
appeared to correspond with his diagnosis and surgical treatment 
for prostate cancer.  He again mentioned that the Veteran was 
cancer free and was doing well from a surgical standpoint, but 
continued to report having chronic fatigue and an inability to 
sleep at night.  The doctor explained that the Veteran's chronic 
fatigue was highly variable and unpredictable, making him 
undependable and unlikely to be able to secure or retain 
substantial and gainful full or part-time employment.  

In January 2010, the Veteran provided testimony at a Board video 
conference hearing.  Both the Veteran and his representative 
explained that TDIU was warranted on an extraschedular basis 
under 38 C.F.R. § 4.16(b) as the Veteran was unable to secure or 
follow a substantially gainful occupation due to his service-
connected disabilities and should not have been severed without 
consideration of his unemployability on this basis.  It was also 
pointed out that fatigue was not part of the enumerated criteria 
under 38 C.F.R. § 4.115a, used to evaluate voiding dysfunction or 
urinary frequency, and as such warranted the grant of service 
connection on an independent basis.  The Veteran indicated that 
he was unemployable due to residuals of prostate cancer and 
surgical treatment, particularly manifested by constant fatigue 
and frequent voiding at night, estimated as occurring 4 to 5 
times a night.  He clarified that post-service he had been 
employed as a civil engineer.  

Analysis

Total disability ratings for compensation based upon individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or more 
and there is sufficient additional service-connected disability 
to bring the combined rating to 70 percent or more.  38 C.F.R. § 
4.16(a).

For those Veterans who fail to meet the percentage standards set 
forth in 38 C.F.R. § 4.16(a), total disability ratings for 
compensation may nevertheless be assigned when it is found that 
the service-connected disabilities are sufficient to produce 
unemployability; such cases should be referred to the Director, 
Compensation and Pension Service, for extra- schedular 
consideration.  If the Veteran is unemployable by reason of his 
disabilities, occupational background, and other related factors, 
an extraschedular total rating may also be assigned on the basis 
of a showing of unemployability, alone.  See 38 C.F.R. § 4.16(b).

When TDIU was granted in an August 2004 rating decision effective 
from March 27, 2003, the Veteran's had numerous service connected 
disabilities, one of which was rated as 60% disabling (prostate 
cancer residuals rated under diagnostic code 7528) and 6 other 
service-connected disorders, all of which are assigned non-
compensable evaluations, bringing the combined evaluation for the 
Veteran's service-connected disabilities to 60 percent effective 
from March 27, 2003.  

Thereafter, in a rating action of May 2006, the RO proposed to 
decrease the 60 percent evaluation assigned for prostate cancer 
residuals (rated under diagnostic code 7528) to 40 percent and to 
discontinue TDIU benefits, based upon a finding that the Veteran 
was no longer considered totally disabled due to service-
connected disabilities.  In a letter dated on May 17, 2006, the 
Veteran was informed of these proposed actions, afforded the 
opportunity for a hearing, and given 60 days in which to submit 
additional evidence to show why his compensation payments should 
be continued at their present level.  See 38 C.F.R. § 
3.105(e)(i).  By letter dated April 17, 2007, the RO informed the 
Veteran that TDIU was to be discontinued effective from June 1, 
2007.  

Standards for termination of a TDIU rating are found at § 
3.343(c).  These provisions stipulate that in reducing a rating 
of 100 percent service-connected disability based on individual 
unemployability, the provisions of 38 C.F.R. § 3.105(e) are for 
application but caution must be exercised in such a determination 
that actual employability is established by clear and convincing 
evidence.  The "clear and convincing" standard requires that 
capacity for work be proven to a "reasonable certainty" but not 
necessarily be "undebatable."  Vanerson v. West, 12 Vet. App. 
254, 258 (1999).  The clear and convincing standard of proof is 
an intermediate standard between preponderance of the evidence 
and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 
55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

Given the chronology of the process described above, the Board 
finds that the RO complied with the procedures required under 38 
C.F.R. § 3.105 for reducing the Veteran's disability rating by 
notifying him of his rights, giving him an opportunity for a 
hearing and time to respond, and making the reduction effective 
no sooner than permitted.  38 C.F.R. § 3.105(e).  Accordingly, as 
a preliminary matter it is established that the RO properly 
complied with the procedural provisions of 38 C.F.R. § 3.105(e).   

In the SOC issued in September 2008, the RO provided the 
following bases as the rational for the discontinuance of a TDIU: 
(1) with the reduction of service connected prostate cancer 
residuals to 40 percent effective from June 7, 2007, the 
schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) were 
no longer met; (2) the 40 percent evaluation assigned for 
prostate residuals, specifically nocturia, contemplates sleep 
disruption and fatigue; as such, a separate evaluation cannot be 
assigned for those manifestations and they have been considered 
in conjunction with the decisions to decrease the evaluation for 
service-connected prostate cancer and surgery residuals, and the 
discontinuance of the TDIU ; (3) evidence showed that prostate 
cancer was successfully surgically treated and that the Veteran 
was qualified to return to his previous occupation as a civil 
engineer; and (4) the disability picture was not so unusual as to 
justify submission of the case on an extraschedular basis.  

As a technical matter, reason the Board differs from the RO with 
respect to reason number (2).  Fatigue is not a symptom 
enumerated under the rating criteria used for the evaluation of 
the Veteran's service-connected prostate cancer under residuals 
under code 7528 and 38 C.F.R. § 4.115a (used for the evaluation 
of voiding dysfunction), and may be separately evaluated.  While 
the RO considered and denied entitlement to service connection 
for chronic fatigue as an independent disorder in a March 2007; 
the RO has specifically acknowledged that manifestations of 
fatigue and sleep impairment are associated with the service 
connected prostate cancer and surgery residuals (see SOC 
September 2008).  Having made that determination, the RO was 
required to consider these manifestations as part and parcel of 
the Veteran's service-connected prostate cancer and surgery 
residuals, particularly as they relate to the Veteran's 
employability.  

With respect to reason (3), regarding termination of total 
disability ratings, VA regulations provide that actual 
employability must be established by clear and convincing 
evidence.  38 C.F.R. § 3.343(c).  As noted above, the Veteran was 
afforded a VA C&P examination in March 2006.  After examination, 
the examiner noted that the Veteran was a retired civil engineer 
and opined that he could practice this profession, but for marked 
fatigue due to sleep deprivation, associated with (service-
connected) prostate cancer residuals evaluated as nocturia.  
Similar conclusions were drawn by the Veteran's private treating 
physician, Dr. A. H.  In medical statements provided in March 
2003, July 2006 and September 2007, Dr. A. H. consistently found 
that the Veteran's chronic fatigue, which he believed 
corresponded to the diagnosis and treatment of prostate cancer, 
was highly variable and unpredictable, making the Veteran 
undependable and unlikely to be able to secure or retain 
substantial and gainful full or part-time employment.  In light 
of the evidence, the Board finds that restoration of the total 
disability rating based on individual unemployability is 
warranted.  The evidence of record does not demonstrate the 
Veteran's actual employability to a clear and convincing evidence 
standard as of June 1, 2007. 

In light of the evidence, the Board finds that restoration of the 
total disability rating based on individual unemployability is 
warranted.  The evidence of record does not demonstrate the 
Veteran's actual employability to a clear and convincing evidence 
standard as of June 1, 2007.  In addition, it appears that the 
Veteran was never provided notice of 38 C.F.R. § 3.343(c).  As 
such, the termination of the Veteran's total disability rating 
based on individual unemployability was not proper and the 
Veteran's total disability rating based on individual 
unemployability is restored, effective June 1, 2007.


ORDER

As the termination of a total disability rating based on 
individual unemployability (TDIU) was improper effective June 1, 
2007, restoration of a TDIU from that date is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


